DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
Response to Amendment
The amendment filed 06/06/2022 details claim 1 as being amended and claims 6 and 12-16 as being cancelled.
The amendment to the claims is sufficient in overcoming each ground of rejection previously indicated.
Claim Interpretation
The limitation “the enclosure provides a true vacuum condition or a near-vacuum condition” is interpreted, in light of the specification, to mean that “the enclosure is devoid of air” [Specification, paragraph 0211 as published].
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony King on 08/24/2022.
The application has been amended as follows: 
7. (Currently Amended) The method as recited in claim [[6]]1, wherein the sacrificial liner is a UV debonding sheet or a thermal debonding sheet, and wherein after the patterning step, Attorney Docket No. 39019-006US3Application No. 16/909/655 applying a UV laser light or heat onto the UV or thermal debonding sheet at least to the intended area of the circuitry pattern to debond a portion of the debonding sheet resembling the circuitry pattern.
11. (Currently Amended) The method as recited in claim [[6]]1, wherein the sacrificial liner is a plastic laminate, and the patterning step does not carbonize the plastic laminate.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose the combination of limitations recited in independent claim 1 including “after the attaching step, patterning the circuitry pattern and at least one slug by laser-ablating the first surface of the metal foil…” and “after the patterning step, applying a coverlay onto the first surface of the metal foil…” as such limitations pertain to, or otherwise depend from, the remaining limitations recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761